                         Case 4:17-cr-00066-JST Document 58 Filed 08/22/19 Page 1 of 5

  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                  v.                                          )
                              Lisa Rossi                                      )     USDC Case Number: CR-17-00066 JST
                                                                              )     BOP Case Number: DCAN417CR00066-1
                                                                              )     USM Number: None
                                                                              )     Defendant’s Attorney: Doron Weinberg

  THE DEFENDANT:

        admitted guilt to violation of condition(s): __________ of the term of supervision.
        was found in violation of special condition(s): Two after denial of guilt.

  The defendant is adjudicated guilty of these violations:
  Violation Number               Nature of Violation                                                                    Violation Ended
  One                            Failure to Make Restitution Payments                                                   February 1, 2019




  The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

        The defendant has not violated condition(s) __________ and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  8/16/2019
  Last Four Digits of Defendant’s Soc. Sec. No.: 7356                             Date of Imposition of Judgment

  Defendant’s Year of Birth: 1966
                                                                                  Signature of Judge
  City and State of Defendant’s Residence:                                        The Honorable Jon S. Tigar
  Brentwood, California                                                           United States District Judge
                                                                                  Name & Title of Judge

                                                                                     8/22/19
                                                                                  Date Signed
                       Case 4:17-cr-00066-JST Document 58 Filed 08/22/19 Page 2 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Lisa Rossi                                                                                          Judgment - Page 2 of 5
CASE NUMBER: CR-17-00066-001 JST

                                                             IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
        One (1) day

      The Court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
      Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the
      Clerk’s Office.

      The defendant shall surrender to the United States Marshal for this district: By October 16, 2019.
             at __________           am         pm      on ____________ (no later than 2:00 pm).

             as notified by the United States Marshal.

      The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
      returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             at __________           am        pm     on ____________ (no later than 2:00 pm).

             as notified by the United States Marshal.

             as notified by the Probation or Pretrial Services Office.

      The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
      returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN

I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                      By
                                                                                    DEPUTY UNITED STATES MARSHAL
                       Case 4:17-cr-00066-JST Document 58 Filed 08/22/19 Page 3 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Lisa Rossi                                                                                             Judgment - Page 3 of 5
CASE NUMBER: CR-17-00066-001 JST

SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: Three (3) years

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

                                     MANDATORY CONDITIONS OF SUPERVISION
1)    You must not commit another federal, state or local crime.
2)    You must not unlawfully possess a controlled substance.
3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
      imprisonment   andabove
                   The    at least twotesting
                                drug    periodic drug tests
                                              condition     thereafter, based
                                                        is suspended,   as determined  by thedetermination
                                                                              on the court's  court.       that you pose a low risk of future
                   substance abuse. (check if applicable)
4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7)         You must participate in an approved program for domestic violence. (check if applicable)


      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
      attached page.
                       Case 4:17-cr-00066-JST Document 58 Filed 08/22/19 Page 4 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Lisa Rossi                                                                                             Judgment - Page 4 of 5
CASE NUMBER: CR-17-00066-001 JST

                                       STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
           RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)         After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
           and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)         You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
           from the court or the probation officer.
4)         You must follow the instructions of the probation officer related to the conditions of supervision.
5)         You must answer truthfully the questions asked by your probation officer.
6)         You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
           living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
           before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
           notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)         You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
           officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
           view.
8)         You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
           so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
           where you work or anything about your work (such as your position or your job responsibilities), you must notify the
           probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
           possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
           change or expected change.
9)         You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
           communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
           probation officer.
10)        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)        You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
           without first getting the permission of the court.
12)        You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
           that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
           nunchakus or tasers).


           If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
           person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
           that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.


(Signed)
             Defendant                                                          Date


             U.S. Probation Officer/Designated Witness                          Date
                       Case 4:17-cr-00066-JST Document 58 Filed 08/22/19 Page 5 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Lisa Rossi                                                                                             Judgment - Page 5 of 5
CASE NUMBER: CR-17-00066-001 JST

                                         SPECIAL CONDITIONS OF SUPERVISION

Prior Conditions

1.       The defendant shall not maintain a position of fiduciary capacity without the prior permission of the probation officer.

2.       You shall pay any restitution and special assessment that is imposed by this judgment and that remains unpaid a the
         commencement of the term of probation

3.       The defendant shall provide the probation officer with access to any financial information, including tax returns, and shall
         authorize the probation officer to conduct credit checks and obtain copies of income tax returns.

4.       The defendant shall participate in the Location Monitoring Program as directed by the probation officer for a period of 10
         months, and be monitored by location monitoring technology at the discretion of the probation officer. Location monitoring
         shall be utilized to verify his or her compliance with a curfew while on the program. You are restricted to your residence
         every day from 10 p.m. to 7 a.m. as directed by the probation officer. You shall pay all or part of the costs of the program
         based upon your ability to pay as determined by the probation officer. (satisfied)

5.       The defendant shall submit his or her person, residence, office, vehicle, or any property under his or her control to a search.
         Such a search shall be conducted by a United States Probation Officer at a reasonable time and in a reasonable manner, based
         upon reasonable suspicion of contraband or evidence of a violation of a condition of release. Failure to submit to such a
         search may be grounds for revocation; the defendant shall warn any residents that the premises may be subject to searches.

6.       The defendant shall cooperate in the collection of DNA as directed by the probation officer. (satisfied)



Additional Conditions

7.       You must perform 100 hours of community service as directed by the probation officer.

8.       You shall, within 30 days provide written disclosure to the Probation Office and the United States Attorney’s Office of all
         financial interest, without limitation, including beneficial interest in any trusts, lists of any bank, brokerage, or other financial
         services account in which you have either a beneficial interest or signatory authority, or power of attorney. You shall also
         include tax returns, including schedules for the last five years, to include personal tax and tax returns filed on behalf of any
         trust that you control or any business in which you maintain any ownership interest. Following production of these materials,
         you will give a deposition under oath at a mutual convenient time to the parties.



The Defendant must pay the total criminal monetary penalties as originally imposed, less any payments already received:

         Special Assessment: $ 100         Fine: $ Waived        Restitution: $ 234,270.59
